
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.2.1


THE DOE RUN RESOURCES CORPORATION
1801 PARK 270 DRIVE
ST. LOUIS, MISSOURI 63146

November 1, 2002

Mr. Jeffrey L. Zelms
The Doe Run Resources Corporation
1801 Park 270 Drive
St. Louis, Missouri 63146

Re:Net Worth Appreciation Agreement

Dear Mr. Zelms:

        This letter, dated as of November 1 (the "Base Date"), 2002 sets forth
the agreement between you and The Doe Run Resources Corporation, (the "Company")
with respect to your Net Worth Appreciation Benefit, intended to constitute
additional incentive compensation to you as an employee of the Company. Upon
your execution of this letter, any prior Net Worth Appreciation Agreement or
amendments thereto between you and DR Acquisition Corp or the Company shall
terminate and all obligations pursuant to such agreement as amended shall cease.

        1.    Vesting.    On the Base Date in 2005, provided that you have been
continuously in the employ of the Company from the date hereof through that
date, you shall receive a Net Worth Appreciation Credit of 3% and on the Base
Date in in each of the years 2006 and 2007 you shall receive an additional Net
Worth Appreciation Credit of 1%, provided that you have been continuously in the
employ of the Company from the date hereof to the applicable the Base Date in
for a maximum credit, if you remain in the employ of the Company continuously
through the Base Date in 2007, of 5% (the "Maximum Credit"). The aggregate
number of Net Worth Appreciation Credits received on or prior to a given date
shall be hereinafter referred to as "Vested Credits". You shall not receive any
credit unless you remain in the employ of the Company from the date hereof
continually until the Base Date in 2005, and thereafter you shall not receive
credit for any partial year, provided that (a) if your employment terminates due
to death or permanent disability preventing you from performing your usual
employment functions and duties ("disability") on or after the Base Date in 2003
and prior to the Base Date in 2005, you shall receive a credit of 1% if such
termination is prior to the Base Date in 2004 and 2% if such termination is on
or after the Base Date in 2004 and prior to the Base Date in 2005, and (b) if
your employment terminates after the Base Date in 2005 and before the Base Date
in 2007, due to death or disability, you shall receive a credit of 1% for the
partial year in which the termination takes place (in addition to all credits
previously accrued).

        2.    Treatment of Matters in Calculation of Benefits.    

        (a)   For the purposes of calculating the benefits payable under this
Agreement, the Company will continue to calculate Federal corporate income taxes
and the corporate income taxes for those jurisdictions in which the Company and
its subsidiaries do business, for the fiscal periods or portions thereof
beginning on or after the Base Date in 2002, as if the Company and its
subsidiaries had continued to have C corporation status under the Federal
Internal Revenue Code and under state and local tax laws, in accordance with the
provisions of generally accepted accounting principles and the Internal Revenue
Code and regulations thereunder and under state and local tax laws applicable to
C corporations as from time to time in effect ("C Status"). Such tax
calculations will include calculations of current and deferred tax expense or
benefit and current and non-current tax assets and liabilities ("C Taxes") and
the differences ("Tax Differences") between the C Taxes and the taxes as
recorded by the Company and its subsidiaries while being designated a qualified
subchapter S subsidiary ("S Taxes").

        (b)   Cumulative Income Statement Tax Difference shall be the cumulative
difference in income tax expenses or benefit between the calculation of the C
Taxes and S Taxes, in each case calculated for the tax periods or portions
thereof beginning on or after the Base Date in 2002, and through the end of the
calculation period. Cumulative Cash Flow Tax Difference shall be the cumulative
difference in income tax payments, net of refunds, between the calculation of
the C Taxes and S Taxes in each case made after the Base Date in 2002 and
applicable to earnings of the Company on and after the Base Date in 2002, or
which would be in the case of C Taxes, or are in the case of S Taxes,
immediately due and payable, contemporaneously with the payment of any
Distributions, as defined below. A "Distribution" for purposes of this Agreement
shall mean a dividend, management fee, or any other form of distribution to The
Renco Group, Inc. ("Renco") or an affiliate of Renco other than a subsidiary of
the Company (including a transfer to Renco of assets in any form whether as cash
or other form of value which shall have the effect of reducing the net worth of
the Company), in excess of the Renco Amount (as defined herein), provided that
payments made in respect of any debt to Renco, including, but not limited to,
principal interest and fees thereon, or the preferred stock of the Company,
including, but not limited to, dividends thereon and redemptions thereof, shall
not be a Distribution. The "Renco Amount" shall be equal to $2,400,000 per
annum, calculated cumulatively so that unused portions shall carry over to
succeeding years.

        (c)   In connection with the annual audit of the financial statements of
the Company, the Company's Board of Directors will require that the independent
public accountants issue a special report indicating their agreement with the
Tax Differences.

        3.    Net Worth Appreciation Benefit.    Upon the termination of your
employment by the Company, other than for cause, you shall be entitled to a net
worth appreciation payment ("Payment") equal to (A) the product of the Vested
Credits and the Net Worth Increment, as defined below, less (B) the product of
the Vested Credits and the Cumulative Income Statement Tax Difference (the
calculation period shall end at the end of the Company's fiscal quarter
immediately preceding your date of termination) and excluding such Cumulative
Income Statement Tax Difference to the extent equal to Cumulative Cash Flow Tax
Difference utilized in calculating amounts payable under Paragraph 5(a). The
"Net Worth Increment" is the amount, if any, by which the consolidated net worth
of the Company and its subsidiaries, as at the end of its fiscal quarter
immediately preceding the date of your termination, exceeds its consolidated net
worth as of the date hereof, provided, however, that any increase in
consolidated net worth resulting from a capital contribution to the Company or
the sale of stock of the Company shall be disregarded in calculating Net Worth
Increment, and further provided that preferred stock of the Company and cash
payments of dividends and payments in kind thereon shall be treated as debt of
the Company for purposes of calculating consolidated net worth. For clarity, it
is understood that the Net Worth Increment will not include charges for interest
on the restructured debt of the Company to the extent not included as interest
expense under GAAP as accounted for under FAS 15, nor will the Tax Differences
include any benefit for such interest on such restructured debt. The
determination of the independent public accountants for the Company as to the
Net Worth Increment, made in accordance with generally accepted accounting
principles, consistently applied, shall be conclusive on each of us. If there is
no Net Worth Increment, no amount shall be payable. If your employment is
terminated for cause, you shall not be entitled to receive any Payment.

        4.    Payment.    The Payment shall be payable to you (or your designee
or estate) in 40 equal quarterly installments, without interest, commencing
three months after the termination of your employment, and at 3 month intervals
thereafter. Notwithstanding any provision in this Agreement, the Company shall
not be required to pay you (i) any Payment, where the making of such Payment
would violate any agreement between the Company and any lender of the Company,
or (ii) in the event that any agreement between the Company and any lender of
the Company limits the aggregate amount that the Company may pay as bonuses, net
worth appreciation payments, profit sharing payments or other payments of
similar nature ("Restricted Payments") during any period, any Payment in excess
of your pro rata portion of the aggregate amount of applicable Restricted
Payments which the Company is permitted to pay. In the event that the Company is
unable to make a Payment due to the preceding sentence, the Company's obligation
to make such Payment shall be deferred until such time that the Company is
permitted to make such Payment pursuant to the preceding sentence.

        5.    Dividends; Sale of Substantially All of the Company's Stock or
Assets.    

        (a)   If and in the event that the Company shall make a Distribution
while you shall be employed by the Company, then you shall be entitled to
receive, as additional compensation, ("Additional Compensation Benefit") an
amount equal to (A) the excess of (i) the product of the Maximum Credit and the
cumulative Distributions paid by the Company subsequent to the Base Date in 2002
over (ii) the product of the Maximum Credit and any positive Cumulative Cash
Flow Tax Difference less (B) the amount of Additional Compensation Benefit
previously paid to you subsequent to the Base Date in 2002. This provision shall
not apply to intercompany payments among the Company and its own wholly-owned
subsidiaries or among two wholly-owned subsidiaries of the Company, or to
reimbursement to Renco for a proportionate part of costs, such as audit charges
and insurance premiums, paid by Renco on behalf of itself and its subsidiaries,
including the Company;

        (b)   If, while you shall be employed by the Company (and whether before
or after the Base Date in 2007), all or substantially all the stock or assets of
the Company shall be sold to a person who is not an affiliate of Ira Leon
Rennert, or if The Renco Group, Inc. sells a controlling interest in the
Company, then, upon the closing of such sale, your full Maximum Credit shall be
deemed to be vested, and you shall be entitled to receive, in kind and on the
same terms and conditions as the Company or its shareholder is being paid as
payment in full of your participation, an amount equal to (A) the product of the
Maximum Credit and any Net Proceeds (as defined below) of the sale, plus (B) the
product of the Maximum Credit and the cumulative Distributions paid by the
Company subsequent to the Base Date in 2002, less (C) the product of the Maximum
Credit and the Cumulative Income Statement Tax Difference through the date of
sale, and less (D) the amount of any Additional Compensation Benefit previously
paid to you subsequent to the Base Date in 2002. "Net Proceeds", for purposes
hereof, shall be equal to the amount, if any, of the proceeds of the sale after
deducting all expenses of the sale, all applicable federal, state and local
taxes, all liabilities retained by the seller, and all amounts paid or due to
holders of the Company's preferred stock. Except for such payment, neither you
nor the Company shall have any further rights or liabilities hereunder.

        6.    Condition Precedent.    The Company's obligation to make the
Payment to you shall be conditioned on your faithful adherence to your
employment arrangements with the Company and on your refraining from engaging,
during the period over which such payments are to be made to you, directly or
indirectly in any activity which is competitive with the business engaged in by
the Company at the date of termination of your employment. If you do engage in
any such competitive activities, then we shall no longer be obligated to make
any payments to you hereunder.

        7.    Notice.    Any notices to be sent pursuant hereto shall be sent by
hand, certified or registered mail or overnight service to you, at the address
indicated above and a copy to The Renco Group, Inc. at 30 Rockefeller Plaza, New
York, NY 10112, 42nd floor, to the attention of Ira Leon Rennert, or to any
other address which the Company or Renco may designate by notice in writing.

        Please confirm that the foregoing correctly sets forth our full
agreement with respect to your net worth appreciation benefit by signing and
returning the enclosed copy of this letter.

  Very truly yours,
 
The Doe Run Resources Corporation.
 
/s/  IRA LEON RENNERT      

--------------------------------------------------------------------------------

Ira Leon Rennert
Chairman of the Board
Accepted and Agreed to:
 
/s/  JEFFREY L. ZELMS      

--------------------------------------------------------------------------------

Jeffrey L. Zelms
 





QuickLinks


EXHIBIT 10.2.1

